Citation Nr: 0911985	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  97-04 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral posterior 
subcapsular cataracts, to include as a result of exposure to 
ionizing radiation, for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
April 1942 to October 1946 and from June 1948 to May 1950 as 
a member of the United States Army.  The Veteran died in June 
1996, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision issued by 
the Department of Veterans Affairs (VA) regional office (RO) 
in St. Louis, Missouri.  The claim was most recently remanded 
by the Board in February 2007 for procedural development.  
All actions required by the remand have occurred, and the 
claim is ripe for appellate review.  


FINDINGS OF FACT

1.  The Veteran had a claim for entitlement to service 
connection for bilateral subcapsular cataracts pending at the 
time of his death; his widow, the appellant, continues the 
claim.  

2.  The Veteran was a participant in the Nuclear Test Program 
during service and developed cataracts in 1995; the disorder 
may not be presumptively granted service connection, and 
while it is a "radiogenic disease," the Director of VA's 
Compensation and Pension Service (via the Chief Public Health 
Officer), has determined that the Veteran's minimal amount of 
radiation exposure would not have likely caused his 
cataracts.  

3.  The Veteran's cataracts were not present during service 
or for decades thereafter; there is no competent evidence of 
a nexus between his bilateral posterior subcapsular cataracts 
and any incident of active duty, to include claimed exposure 
to ionizing radiation; the only competent opinion that 
addresses the contended causal relationship weighs against 
the claim.
CONCLUSION OF LAW

Service connection for bilateral posterior subcapsular 
cataracts, to include as a result of exposure to ionizing 
radiation, for the purpose of accrued benefits, is not 
warranted.  38 U.S.C.A. §§ 1110, 1116, 5107, 5121 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits. 

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Notice in 
this case was not provided to the Veteran/appellant prior to 
the initial denial, as the VCAA had not yet been enacted.  
The Board, in its February 2007 remand order, dispatched the 
claim so that remedial notice to the appellant could be 
dispatched.  This notice is of record, and satisfies VA's 
duty to notify the appellant of the evidence necessary to 
substantiate her claim for accrued benefits.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  The RO issued VCAA 
notice letters to the appellant in March 2006 and October 
2007, which notified her of the information necessary to 
substantiate her claim, what evidence he was to provide and 
what evidence VA would attempt to obtain on her behalf.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the Dingess requirements, the appellant was 
notified via letter of the evidence necessary to establish an 
increase in disability rating and the effective date of award 
should her claim be granted in October 2008.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA did not provide 
the Dingess notification to the appellant prior to the RO 
decision that is the subject of this appeal.  However, the RO 
cured this defect by a re-adjudication of the claim in a 
subsequently issued supplemental statement of the case 
following the issuance of remedial notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of an SOC to cure timing 
of notification defect).  Furthermore, as the claim for 
service connection for accrued benefits purposes is denied in 
the decision below, the timing of notice with regard to 
effective date or disability rating is moot.  See Dingess, 
supra.  

The appellant has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  She 
has been provided a meaningful opportunity to participate 
effectively in the processing of her claim by VA.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
Veteran/appellant.  The service treatment records and 
numerous clinical records are in the claims file.  

With respect to the duty to provide an examination or medical 
opinion, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  

In this case, the Veteran's claims file was sent to the 
Director of VA's Compensation and Pension Service for review 
by the Chief Public Health Officer.  The Defense Threat 
Reduction Agency (DTRA) was contacted regarding dose 
estimations, and an opinion was entered which addressed a 
potential etiology between the Veteran's bilateral cataracts 
and his radiation exposure in service.  There is no 
indication of an onset of cataracts until decades after 
service separation, and the appellant does not contend 
otherwise, instead maintaining that the development of the 
cataracts was a result of in-service radiation exposure.  
Given that a well-rationalized, nonspeculative opinion was 
obtained addressing this theory of entitlement, there is no 
duty to provide an additional medical opinion or a physical 
examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon, supra.   

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

There are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  OPERATION CROSSROADS was an atmospheric nuclear 
test in which the Veteran participated.  He is deemed to have 
been a "radiation-exposed" Veteran.  

Additionally, 38 C.F.R. § 3.311(b)(2) provides that certain 
listed "radiogenic" diseases found 5 years or more after 
service in an ionizing-radiation-exposed veteran may be 
service connected if the VA Undersecretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  
When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest in the period specified, 
the claim will be referred to the VA Under Secretary for 
Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the VA Undersecretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e) and may request 
an advisory medical opinion from the VA Undersecretary of 
Health. 38 C.F.R. § 3.311(b), (c)(1).  The medical adviser 
must determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure. 38 
C.F.R. § 3.311(c)(1).  Cataracts are radiogenic diseases for 
the purposes of this regulation.  Id.  

Legal Criteria-Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled to, on the basis of evidence in the 
file at the date of death (accrued benefits) and due and 
unpaid for a period of not more than two years prior to 
death, may be paid to certain parties. 38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a).  The appellant, the Veteran's widow, 
qualifies as a party eligible to receive accrued benefits.  

Analysis

The Veteran, prior to his death, had filed a claim for 
entitlement to service connection for bilateral cataracts as 
a result of alleged exposure to ionizing radiation.  He died 
while the claim was pending, and his widow, the appellant, 
continues the claim as one for accrued benefits.  

The Veteran's service treatment records are negative for an 
acquired eye disorder, to include a cataract of either eye.  
The extensive post-service medical reports show that the 
Veteran was first diagnosed with cataracts in April 1995, 
almost 45 years after his separation from service.  It is not 
contended otherwise.  The appellant contends that her late 
husband's cataracts were caused by his exposure to radiation 
while on active duty.

This claim was remanded by the Board in February 2007, so 
that proper notice could be afforded to the appellant as to 
how she may substantiate her claim.  In this remand order, 
the Board noted that the RO had taken the appropriate steps 
necessary to determine whether or not the Veteran's cataracts 
were a result of his exposure to radiation in service.  That 
is, that as cataracts are considered a "radiogenic disease" 
for the purposes of 38 C.F.R. § 3.311, the Veteran is 
entitled to certain development, to include obtaining a 
radiation dose estimate.  

According to evidence of record, the Veteran did participate 
in OPERATION CROSSROADS while aboard a U.S. Navy ship, and he 
is considered to have been exposed to ionizing radiation 
during atmospheric nuclear tests.  Thus, he is both a 
"radiation exposed" Veteran for the purposes of 38 C.F.R. 
§ 3.309, and has a "radiogenic disease" for the purposes of 
38 C.F.R. § 3.311.  Regarding presumptive service connection, 
cataracts are not among the listed disorders presumed 
service-connected for "radiation exposed" veterans; 
however, as the disease is considered "radiogenic," the 
veteran in this case is entitled to development under the 
rating criteria set forth in 38 C.F.R. § 3.311.  This 
development has occurred.  A May 2004 letter from the Defense 
Threat Reduction Agency (DTRA) confirmed that the Veteran was 
present during the claimed nuclear test, and radiation dose 
estimates were provided.  

Regarding exposure estimates, the Veteran's file was sent to 
the Director of  VA's Compensation and Pension Service for 
review by the Chief Public Health and Environmental Hazards 
Officer.  The officer was provided with the DTRA doses, and 
stated that it was unlikely that cataracts could be 
attributable to ionizing radiation exposure.  As a rationale, 
the officer noted that the Interactive Radioepidemiological 
Program of the National Institute for Occupational Safety and 
Health does not include cataracts as a condition caused by 
radiation.  However, this report also stated that by history, 
lens opacities in atomic bomb survivors did occur with 60-150 
rads of exposure, and in Chernobyl victims, with as low as 25 
rads of exposure.  The Veteran's dose estimation was 0.0 rem.  
The Director of Compensation and Pension listed the public 
health official's opinion in his letter to the RO.  It was 
determined by the Director that as a result of the public 
health official's report, that there was no reasonable 
possibility that the cataracts were a result of radiation 
exposure.  

Thus, while the Veteran was "radiation exposed" for 
purposes of 38 C.F.R. § 3.309(d), service connection is not 
warranted on a presumption basis because cataracts are not 
among those disorders presumed service-connected for 
radiation-exposed Veterans.  Id.  

Cataracts are a form of radiogenic disease within the meaning 
of 38 C.F.R. § 3.311 but, given the development conducted by 
DTRA and the Chief Public Health Officer of the Compensation 
and Pension Service, it has been determined unlikely that the 
amount of exposure experienced by the Veteran had any causal 
relation to his development of cataracts decades after 
service separation.  There is no other competent evidence of 
record which establishes that the Veteran's cataracts were 
linked to any incident of service, to include claimed 
exposure to radiation.  

In view of the foregoing, the Board must conclude that the 
Veteran's development of cataracts is not related to his 
period of military service.  The first diagnosis of cataracts 
was in 1995, almost 45 years after service separation, and 
the competent medical evidence is against a finding that his 
cataracts are related to military service.  With respect to 
the question of whether the Veteran's cataracts began during 
service or were causally linked to some other (nonradiation) 
incident of service, the Board notes that the passage of time 
without complaint, in itself, can be probative when 
considering a claim for service connection.  See Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised].  

The Veteran in filing his claim, and his widow in continuing 
the appeal, have not been shown to possess the requisite 
medical knowledge to opine on a potential etiology for the 
bilateral cataracts.  See Espiritu, supra.  Their contentions 
are solely that the Veteran was exposed to radiation, and 
that this should be enough for service connection to be 
granted.  Indeed, radiation exposure is given a regulatory 
framework by VA for certain presumptions.  However, failing 
the diagnosis of a disease subject to presumptive service 
connection under 38 C.F.R. § 3.309 as in this case, it is 
necessary that the claimed condition (radiogenic or not) be 
linked by competent evidence to the radiation exposure.  Such 
a link cannot be made by a layperson, as it is the type of 
opinion which is outside of the scope of knowledge for those 
who do not possess the requisite medical training.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As 
this is the case, and as the competent medical evidence is 
against a nexus between cataracts and service, the claim for 
accrued benefits must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral posterior 
subcapsular cataracts, to include as a result of exposure to 
ionizing radiation, for the purpose of accrued benefits is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


